PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,136,161
Issue Date: October 5, 2021
Application No. 16/816,840
Filing or 371(c) Date: March 12, 2020
For: PACKAGING BOX
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.182 being treated as a petition under 37 CFR 1.181 (no fee), filed April 19, 2022, requesting issuance of a duplicate Letters Patent for the above-identified patent.

The petition is DISMISSED.

Petitioner states that the original Letters Patent was never received. 

The Office follows the guidelines set forth in MPEP § 711.03(c) (see also “Withdrawing the Holding of Abandonment When Office Actions Are Not Received,” 1156 Official Gazette 53 (November 16, 1993), which sets forth that, in the absence of any irregularity in the mailing of an Office action (in this case, the Letters Patent), there is a strong presumption that the Office action (Letters Patent) was properly mailed to practitioner at the address of record.  This presumption may be overcome by a showing that the Letters Patent was not in fact received.  In this regard, the showing required to establish the failure to receive the Letters Patent must consist of the following:


	1.  a statement from practitioner stating that the Letters Patent was not received by the 	practitioner;
	2.  a statement from the practitioner attesting to the fact that a search of the file jacket
	 and docket records indicates that the Letters Patent was not received; and
	3.  a copy of the docket record where the nonreceived Letters Patent would have been 	entered had it been received must be attached to and referenced in the practitioner’s 	statement.  

The petition is not accompanied by the evidence required to establish nonreceipt of the original Letters Patent.  In this regard, petitioner has not satisfied requirement 2 and 3 above.  
Office records reflect that the Letters Patent was mailed to the address of record at the time; namely, J.C. Patents Inc, 4 Venture, Suite 250, Irvine, CA 92618.  The evidence submitted does not establish nonreceipt of the Letters Patent at that address. 

In view of the above, the petition fails to provide the necessary evidence to establish nonreceipt of the letters patent.  Accordingly, the petition for issuance of a duplicate Letters Patent under 37 CFR 1.181 cannot be granted at this time.  .

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries concerning this decision should be directed to Terri Johnson at (571) 272-2991.





/TERRI S JOHNSON/Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)